                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


JEAN GERMAIN,

        Plaintiff,
                                                      Civil Action No. TDC-16-2685
        v.

 BOBBY P. SHEARIN, Warden,

        Defendant.




                                  MEMORANDUM OPINION

       Plaintiff Jean Germain, presently confined at North Branch Correctional            Institution

("NBCI") in Cumberland, Maryland, filed a civil rights complaint pursuant to 42 U.S.C.        9   1983

asserting that in 2013, prison officials failed to provide him with adequate food consistent with the

timing and requirements of fasting during Ramadan, in violation of his right under the First

Amendment to the United States Constitution to free exercise of religion, his right under the Eighth

Amendment to be free from cruel and unusual punishment, and the Religious Land Use and

Institutionalized Persons Act ("RLUIPA"), 42 U.S.C.     9 2000cc-2000cc-5    (2012).   Now pending

is a Motion for Summary Judgment filed by Defendant Warden Bobby P. Shearin ("the Warden").

Germain opposes the motion and moves for appointment of counsel.              Having reviewed the

submitted materials, the Court finds that no hearing is necessary. See D. Md. Local R. 105.6. For

the reasons set forth below, the Warden's Motion for Summary Judgment will be GRANTED, and

Germain's Motion for Appointment of Counsel will be DISMISSED AS MOOT.
                                             BACKGROUND

         This is the second case in which Germain has asserted the same or similar claims. His first

 case, filed in 2013, was dismissed without prejudice in 2016 by the United States Court of Appeals

 for the Fourth Circuit based on that court's determination that Germain had failed to exhaust

. administrative   remedies.   Germain v. Shearin, 653 F. App'x 231, 234-35            (4th Cir. 2016)

 ("Germain 1') (affirming as modified the district court's order granting summary judgment for

 defendants).

         In this second case, filed in July 2016, Germain filed a verified Complaint in which he

 asserted that he had filed an administrative remedy procedure grievance ("ARP") that was

 dismissed and that he appealed that decision to the Commissioner of Correction. Then, although

 he did not receive a receipt for the filing of his appeal, he nevertheless filed a further appeal to the

 Inmate Grievance Office ("IGO"). Germain stated that the IGO "consistently denies plaintiff relief

 by, either, ignoring plaintiffs    grievances or by dismissing without a hearing on bogus grounds."

 Compi. ,-r 7, ECF No.1. In response to this Complaint, Warden Shearin filed a Motion to Dismiss,

 or in the Alternative, Motion for Summary Judgment, in which he argued, in part, that Germain

 had still failed to exhaust his administrative remedies.        The Court (Motz, J.), construing the

 Warden's motion as a Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

 granted the motion after finding that Germain had failed to exhaust administrative remedies.

 Germain appealed that dismissal to the Fourth Circuit, which vacated the dismissal and remanded

 the case. Germain v. Shearin, 725 F. App'x 225, 227 (4th Cir. 2019) ("Germain 11'). The Fourth

 Circuit held that because the district court had treated the motion as a Motion to Dismiss, it was

 required to credit Germain's assertion in his verified Complaint that he had completed all three

 steps of the ARP process.         Id. at 227.   The court noted that its ruling did "not eliminate the



                                                       2
possibility that Germain's claim that he exhausted administrative remedies could ... be defeated

in a properly filed motion for summary judgment."    Id. at 227 n.2. Upon remand of the case to

this Court, the Warden filed a Motion for Summary Judgment in which he again asserts that

Germain failed to exhaust administrative remedies.

       The record establishes, and the parties do not dispute, that on July 13, 2013, Germain

submitted ARP No. NBCI-1870-13, in which he complained about the denial of meals during

Ramadan.      That ARP was returned to Germain on July 19, 2013, with the stamped notation

"Dismissed for procedural reasons: Pending Resubmission per DCD 185-002VLL.9.          Additional

information is needed to investigate your request.   Please resubmit by 7-31-13 and include the

following information."   Mot. Summ. J. Ex. 2 at 4, ECF No. 37-3. Below the stamp are the

handwritten questions, "Are you properly receiving your Ramadan meals? Do you have the option

to accept a lunch meal? Whos[e] decision is it to fast? Provide documentation in regards to how

[remainder illegible]." Id. On July 31,2013, Germain supplemented the ARP by answering that

he was not properly receiving Ramadan meals, that he had no option to accept a lunch meal, and

that it was his decision to fast. As to documentation, Germain simply stated that the Eighth

Amendment and RLUIPA "are my documentation.          Go read them." Id. at 3. Germain's ARP was

then dismissed, with the stamped notation, "Dismissed for procedural reasons Final per DCD 185-

003.VLN.2. Failed to resubmit the request in accordance with the coordinator's instructions."   Id.

        According to the Warden, at that point Germain abandoned the ARP. In support of that

assertion, the Warden provides a declaration from a records custodian who asserts that there is no

record of Germain filing an appeal of ARP No. NBCI-1870-13            with the Commissioner      of

Correction.    The Warden also provides the declaration of Samiyah Hassan, an administrative

officer for the IGO, stating that the IGO has no record of any appeal of ARP No. NBCI-1870-13



                                                3
or any other complaint or grievance relating to inadequate Ramadan meals at NBCI in 2013.

Hassan further asserts that Germain filed six unrelated appeals with the IGO during 2013.

       In opposing the Motion, Germain, has submitted an affidavit in which he asserts that on

August 4,2013, he mailed his appeal of the ARP to the Commissioner of Correction by first-class

mail, but that he never received the "Part-C" receipt from the Commissioner acknowledging

receipt of the appeal or any response to his appeal from the Commissioner of Correction.    In his

declaration, Germain does not assert that he filed a grievance or appeal with the IGO.

                                         DISCUSSION

       In his Motion for Summary Judgment, the Warden asserts that the record establishes that

Germain did not exhaust all administrative remedies, specifically the established process for

appealing ARPs. In his memorandum in opposition to the Motion ("Opposition"), Germain argues

that this Court cannot simply reject his representations      that he filed an appeal with the

Commissioner of Correction.    Germain also asserts that in Germain I, the Fourth Circuit found

that Germain sent an appeal to the Commissioner of Correction on August 4,2013, such that the

Warden is collaterally estopped from arguing otherwise in this Motion.

I.     Legal Standard

       Under Federal Rule of Civil Procedure 56, the Court grants summary judgment if the

moving party demonstrates that there is no genuine issue as to any material fact, and that the

moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In assessing the motion, the Court views the facts in the light

most favorable to the nonmoving party, "with all justifiable inferences" drawn in its favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). The Court may rely only on facts

supported in the record, not simply assertions in the pleadings. Bouchat v. BaIt. Ravens Football



                                                 4
Club, Inc., 346 F.3d 514,522 (4th Cir. 2003). A fact is "material" ifit "might affect the outcome

ofthe suit under the governing law." Anderson, 477 U.S. at 248. A dispute of material fact is only

"genuine" if sufficient evidence favoring the nonmoving party exists for the trier of fact to return

a verdict for that party. Id. at 248-49.

        Because Germain is self-represented,      his submissions   are liberally construed.    See.

Erickson, 551 U.S. at 94. Nevertheless, the court must also abide by the "affirmative obligation

of the trial judge to prevent factually unsupported claims and defenses from proceeding to trial."

Bouchat, 346 F.3d at 526.

II.     Exhaustion of Administrative Remedies

        The Warden asserts the affirmative defense that Germain has failed to exhaust his

administrative remedies. Under the Prison Litigation Reform Act, 42 U.S.C.      S 1197e(a):
        No action shall be brought with respect to prison conditions under section 1983 of
        this title, or any other Federal law, by a prisoner confined in any jail, prison, or
        other correctional facility until such administrative remedies as are available are
        exhausted.

Id. Inmates must exhaust administrative remedies before they bring any "suits about prison life,

whether they involve general circumstances       or particular episodes, and whether they allege

excessive force or some other wrong." Porter v. Nussle, 534 U.S. 516, 532 (2002).

        Exhaustion is mandatory and generally may not be excused unless the administrative

procedure is not available. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (holding that an inmate

"must exhaust available remedies, but need not exhaust unavailable ones"). "[A]n administrative

remedy is not considered to have been available if a prisoner, through no fault of his own, was

prevented from availing himself of it." Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008). In

Ross, the United States Supreme Court identified three circumstances when an administrative

remedy is unavailable: when (1) officers are "unable or consistently unwilling to provide relief to


                                                  5
aggrieved inmates"; (2) the procedure is "so opaque that it becomes, practically speaking,

incapable of use"; or (3) prison administrators actively "thwart" inmates from filing grievances.

Ross, 136 S. Ct. at 1859-60.

       In Maryland prisons, for the type of grievance asserted by Germain, the Administrative

Remedy Procedure ("ARP") is the administrative process that must be exhausted. See generally

Md. Code Ann., Corr. Servs. ~~ 10-201 to -210 (2002); Md. Code Regs. ("COMAR")

12.02.28.02(B)(1) (2018) (defining the ARP). First, a prisoner must file a grievance, known as an

"ARP," with the warden of the prison within 30 days of the incident or when the prisoner gains

knowledge of the injury giving rise to the complaint.   Second, if the ARP is denied, a prisoner

must file an appeal with the Commissioner of Correction within 30 days. If the appeal is denied,

the prisoner must appeal within 30 days to the Inmate Grievance Office ("IGO"). See Md. Code.

Ann., Corr. Servs. ~~ 10-206, 10-210 (West 2002); COMAR ~~ 12.07.01.03, 12.07.01.05.B.

Inmates may seek judicial review of the IGO's final determinations in a Maryland Circuit Court.

Md. Code Ann., Corr. Servs. ~ 10-210.

       Here, the Warden has submitted evidence, in the form of declarations from relevant

personnel, establishing that neither the Commissioner of Correction nor the IGO has any record of

receiving an appeal from Germain relating to ARP No. NBCI-1870-13,            which supports the

conclusion that Germain failed to administratively exhaust the claims in that grievance.      The

evidence submitted by Germain with his Opposition does not refute that conclusion.     In both his

Opposition and his attached affidavit, Germain asserts that he filed an appeal of ARP No. NBCI-

1870-13 to the Commissioner of Correction, but he no longer claims that he filed a further appeal

with the IGO.     Instead, he states that his exhaustion efforts stalled at the Commissioner of

Correction stage, arguing that the Fourth Circuit expressly found that he had mailed an appeal to



                                                 6
the Commissioner of Corrections on August 4, 2013 such that collateral estoppel precludes any

claim that he did not file that appeal. The Court notes that Germain's collateral estoppel argument

fails because the Fourth Circuit made no such finding, but instead simply accepted Germain's

allegations as true, as required when resolving a Motion to Dismiss. See Germain II, 725 F. App'x

at 226-27 (noting that in reviewing the district court's order it was "accepting as true the

complaint's factual allegations" pursuant to Rule 12(b)(6)). The point, however, is incidental to

resolution of the present Motion. Where, in his Opposition, as well as the affidavit appended to it,

Germain no longer claims that he filed an appeal to the IGO but instead takes the position that his

appeal efforts stalled at the Commissioner of Correction stage, he has not refuted the Warden's

evidence that no appeal to the IGO was filed. The Court therefore finds that Germain did not

exhaust administrative remedies.

        Even if the Court reaches back to consider Germain's original statement in his verified

Complaint that he submitted an appeal of his ARP with the IGO, the result is the same. See

Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (holding that "a verified complaint is the

equivalent of an opposing affidavit for summary judgment           purposes, when the allegations

contained therein are based on personal knowledge").      First, it is undisputed that even if he filed

such an appeal, Germain filed his Complaint in this case before the IGO issued a decision.

McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir. 2002) (holding that the PLRA required

"pre suit exhaustion,"   consistent with holdings in the First, Second, Third, Seventh, Tenth,

Eleventh, and D.C. Circuits); Germain 1,635 F. App'x at 234 (citing McKinney and stating that

"(e]xhaustion has not occurred and dismissal is warranted when an institution's appeal process

necessarily must continue after the filing of the complaint").




                                                  7
       Second, the Court finds that the record does not support a finding that Germain actually

appealed to the IGO. The issue of exhaustion of administrative remedies under the PLRA "is

analogous to subject matter jurisdiction, personal jurisdiction, venue, and abstention, in that all

these matters are typically decided at the outset of the litigation" and should be decided "as early

as feasible." Albino v. Baca, 747 F.3d 1162, 1170 (9th Cir. 2014).     Exhaustion may be decided

either on summary judgement on or an unenumerated Rule 12(b) motion with "resolution by the

judge of disputed facts." Compare id. (considering the issue of PLRA exhaustion on summary

judgment) and Dillon, 596 F.3d 260, 271 (5th Cir. 2010) (same) with Bryant v. Rich, 530 F.3d

1368, 1376-77 (lith Cir. 2008) (considering the issue on a Rule 12 motion akin to a motion for

personal jurisdiction). Specifically, "disputed factual questions relevant to exhaustion should be

decided by the judge, in the same manner a judge rather than a jury decides disputed factual

questions relevant to jurisdiction and venue." Albino, 747 F.3d at 1170; Bryant, 530 F.3d at 1376-

77 (allowing judges, in addressing a PLRA exhaustion claim, to "resolve factual disputes so long

as the factual disputes do not decide the merits").         To treat exhaustion otherwise would

"unnecessarily undermine Congress's intent in enacting the PLRA's exhaustion requirement,"

which was to '''reduce the quantity and improve the quality of prisoner suits.'" Bryant, 530 F.3d

at 1377 (quoting Porter, 534 U.S. at 525).

        In the analogous setting of personal jurisdiction, a court may decide that issue without

discovery or an evidentiary hearing. See Grayson v. Anderson, 816 F.3d 262,269 (4th Cir. 2016).

Here, where neither discovery nor an evidentiary hearing was requested, the Court concludes that

the record evidence establishes, even viewing the evidence in the light most favorable to Germain

under the more stringent summary judgment standard, that he did not exhaust administrative

remedies. See Bryant, 530 F.3d at 1377 n.l6 (holding that a district court may resolve material



                                                  8
questions of fact on submitted papers for the PLRA's exhaustion requirement).     Defendants have

submitted declarations establishing that neither the Commissioner of Correction nor the IGO has

any record of any appeal of Germain's 2013 ARP relating to Ramadan meals. Thus, to accept

Germain's position, the Court would have to conclude that not one, but two different written

appeals were either lost entirely or deliberately not processed.   Germain provides no evidence

beyond his own speculation in support of such a conspiracy, and the existence of such a conspiracy

is belied by Germain's ability in numerous other cases to make unencumbered use of the entirety

of the ARP appeals process. Specifically, in 2013 alone, he filed six separate appeals to the IGO

that were processed and are identifiable in the IGO's records. Germain has also routinely had his

appeals to the IGO resolved such that administrative remedies were fully exhausted and he could

pursue federal court litigation. See, e.g., Germain v. Shearin, TDC-13-0382 (D. Md. Feb. 2013);

Germain v. Bishop, TDC-15-1421 (D. Md. May 18,2015); Germain v. Bishop, TDC-17-1289 (D.

Md. May 11, 2017).      Where the IGO has consistently received, recorded, and processed his

appeals, Germain's uncorroborated assertions that somehow both his appeal to the Commissioner

of Correction and his appeal to the IGO vanished without a trace does not create a genuine issue

of material fact. I The Court therefore finds that Germain did not appeal ARP No. NBCI-1870-13

to the IGO.

       To the extent that Germain may argue that his failure to exhaust can be excused because

the ARP process was unavailable within the meaning of Ross, the evidence does not support such




    The Court notes that even if summary judgment were denied based on the favorable standard
for Germain, the next step would be a determination by the Court, not a jury, of the disputed factual
question of whether Germain actually filed an appeal with the IGO which, in the absence of a
timely request for an evidentiary hearing, would be decided on the same record currently before
the Court under a preponderance of the evidence standard. See Dillon, 596 F.3d at 273; Bryant,
530 F.3d at 1377 & n.16.
                                                 9
a finding.   Even accepting as true Germain's         assertion that he mailed an appeal to the

Commissioner   of Corrections, Germain makes no allegation that the appeal procedure is too

opaque to be used.    Rather, as discussed above, IGO records reveal that Germain filed six

grievances with the IGO in 2013 alone, establishing that he is aware of how to use that procedure.

Likewise, there is no evidence that prison administrators actively thwarted Germain from filing

grievances. Rather, the evidence shows that Germain's first ARP on this issue resulted in a prompt

request for more information from Germain about the specifics of his grievance.       Although he

asserts that he did not receive a receipt for his appeal to the Commissioner of Correction on this

issue, there is no evidence that an appeal to the IGO would not have been possible, particularly

where Germain still had access to the underlying ARP and its case number. More importantly, the

fact that the IGO received and accepted six other grievances from Germain in the same year refutes

the claim that he is generally thwarted from using the administrative process.

        Finally, the evidence does not support a finding that the ARP process is effectively

unavailable because correctional officers are "unable or consistently unwilling to provide reliefto

aggrieved inmates."    Ross, 136 S. Ct. at 1859-60.       Germain's   conclusory statement in his

Complaint that "the IGO consistently      denies plaintiff relief by, either, ignoring plaintiff's

grievances or by dismissing them with a hearing on bogus grounds" is unsupported by any factual

evidence. Compi. ~ 17. Germain does not describe these other grievances or provide evidence to

show that the Commissioner of Correction "disclaims the capacity to consider [ARPs]," or that

administrative officials with apparent authority "decline ever to exercise it." Ross, 136 S. Ct. at

1859.   Germain's robust history of grievance appeals instead illustrates that prison officials

routinely process prisoner grievances.    The consistent operation of the ARP process is further

confirmed by the large number of exhausted claims Germain has brought in this Court. See, e.g.,



                                                 10
Germain v. Shearin, TDC-13-0382 (D. Md. Feb. 2013); Germain v. Bishop, TDC-15-1421 (D.

Md. May 18, 2015); Germain v. Bishop, TDC-17-1289 (D. Md. May 11, 2017).                  The Court

therefore concludes that, based on the record submitted on summary judgment, Germain has not

shown that his failure to exhaust administrative remedies was due to the unavailability of the

administrative process. See Ross, 136 S. Ct. at 1859 (finding that a grievance process is incapable

of use only when "the facts on the ground demonstrate that no such potential exists" for some relief

to be granted).

        Because the Court finds that Germain did not file an appeal with the IGO and that the

appeals process was not unavailable to Germain, the Court concludes that Germain has failed to

exhaust his claim. The Warden's Motion for Summary Judgment will be granted.

        In light of this determination, Germain's Motion for Appointment of Counsel will be

dismissed as moot.

                                          CONCLUSION

        For the foregoing     reasons,   Defendant's   Motion   for Summary        Judgment   will be

GRANTED. Germain's Motion for Appointment of Counsel will be DISMISSED AS MOOT. A

separate Order shall issue.



Date:   September 19, 2019
                                                       THEODORE D. CHU
                                                       United States District Ju




                                                  11
